Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 1 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 2 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 3 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 4 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 5 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 6 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 7 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 8 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 9 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 10 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 11 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 12 of 28




                                                                      POC NO. 22
                                                                      Page 12
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 13 of 28




                                                                      POC NO. 22
                                                                      Page 13
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 14 of 28




                                                                      POC NO. 22
                                                                      Page 14
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 15 of 28




                                                                      POC NO. 22
                                                                      Page 15
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 16 of 28




                                                                      EXHIBIT "A"
                                                                      Page 16
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 17 of 28




                                                                      EXHIBIT "A"
                                                                      Page 17
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 18 of 28




                                                                      EXHIBIT "A"
                                                                      Page 18
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 19 of 28




                                                                      EXHIBIT "A"
                                                                      Page 19
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 20 of 28




                                                                      EXHIBIT "A"
                                                                      Page 20
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 21 of 28




                                                                      EXHIBIT "A"
                                                                      Page 21
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 22 of 28




                                                                      EXHIBIT "A"
                                                                      Page 22
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 23 of 28




                                                                      EXHIBIT "A"
                                                                      Page 23
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 24 of 28




                                                                      EXHIBIT "A"
                                                                      Page 24
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 25 of 28




                                                                      EXHIBIT "A"
                                                                      Page 25
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 26 of 28




                                                                      EXHIBIT "A"
                                                                      Page 26
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 27 of 28
Case 8:17-bk-10706-ES   Doc 131 Filed 10/13/17 Entered 10/13/17 11:09:10   Desc
                         Main Document    Page 28 of 28
